Citation Nr: 1603294	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a bladder condition, to include as secondary to a service-connected spinal disability.

2. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for migraine headaches.

3. Entitlement to a rating in excess of 30 percent for irritable bowel syndrome.  

4. Entitlement to service connection for a bladder condition, to include as secondary to a service-connected spinal disability.

5. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

The Veteran and her spouse testified before the Board at an August 2015 hearing at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a bladder condition, to include as secondary to a service-connected spinal disability, and entitlement to service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2003 rating decision denied the Veteran's claim of entitlement to service connection for neurogenic bladder.  The Veteran did not file a Notice of Disagreement.

2. Evidence received since the January 2003 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bladder condition, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

3. A December 1998 rating decision denied the Veteran's claim of entitlement to service connection for migraine headaches. 
 
4. The Veteran filed a Notice of Disagreement in March 1999.
 
5. A Statement of the Case was issued in January 2000 and the Veteran was notified of her appellate rights.

6. Veteran did not file a substantive appeal. 

7. Evidence received since the December 1998 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for migraine headaches, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

8. On August 26, 2015, prior to the promulgation of a decision in the appeal of the issue of entitlement to a rating in excess of 30 percent for irritable bowel syndrome, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1. The January 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for neurogenic bladder, is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the January 2003 rating decision in connection with the Veteran's claim of entitlement to service connection for a bladder condition, to include as secondary to a service-connected spinal condition is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The December 1998 rating decision, which denied the Veteran's claim of entitlement to service connection for migraine headaches, is final.  38 U.S.C.A. § 7105 (West 2014).

4. Evidence received since the December 1998 rating decision in connection with the Veteran's claim of entitlement to service connection for migraine headaches is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for withdrawal of the claim for entitlement to a rating in excess of 30 percent for irritable bowel syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed in the analysis part has been granted or dismissed, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).






Analysis

I. Claim to Reopen

The Veteran claims entitlement to service connection for migraine headaches and a bladder condition, to include as secondary to a service-connected back disability.  Prior to the denials that gave rise to this appeal; the most recent denial of the Veteran's claim for service connection for bladder condition was through a January 2003 rating decision denying entitlement to service connection for a neurogenic bladder.  The Veteran did not file a Notice of Disagreement in regards to that rating decision.  Therefore, the January 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

As to the Veteran's claim for service connection for migraine headaches that claim was initially denied via a December 1998 rating decision.  The Veteran was notified of the December 1998 decision and filed a Notice of Disagreement in March 1999.  A Statement of the Case was issued in January 2000.  The Veteran was notified of her appellate rights; however, the Veteran did not file a substantive appeal.  Therefore, the December 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).    

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the December 1998 and January 2003 rating decisions includes VA treatment records, non-VA treatment records, statements by the Veteran, a statement by the Veteran's spouse, a statement by the Veteran's son, and the Veteran and her spouse's August 2015 testimony before the Board.  Significantly, the non-VA treatment records submitted include an April 2002 urodynamics procedure note from Dr. J.M.B. with an assessment of "[d]etrusor instability [a bladder condition] most likely secondary to her back injury" and an August 2007 letter from a Dr. C.M.V. saying the Veteran "has suffered from migraines headaches since 1978 [in-service], becoming progressively worse throughout the years."  The Board concludes that these treatment records are new and material evidence with respect to the issues of entitlement to service connection for a bladder condition and migraine headaches.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a nexus between the Veteran's conditions and service.  Furthermore, this evidence raises a reasonable possibility of substantiating the Veteran's claims of service connection as it triggers the Secretary's duty to assist through providing a VA examination.  See Shade at 118.  Consequently, the Veteran's claims for entitlement to service connection must be reopened.

II. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On August 26, 2015, prior to the promulgation of a decision in the appeal of the issue of entitlement to a rating in excess of 30 percent for irritable bowel syndrome, the Board received notification from the appellant that a withdrawal of this appeal is requested.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that claim and it is dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bladder condition, to include as secondary to a service connected spinal condition, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for migraine headaches is reopened.  

Entitlement to a rating in excess of 30 percent for irritable bowel syndrome is dismissed.





REMAND

As noted, the non-VA treatment records submitted include an April 2002 urodynamics procedure note from Dr. J.M.B. with an assessment of "[d]etrusor instability [a bladder condition] most likely secondary to her back injury" and an August 2007 letter from a Dr. C.M.V. saying the Veteran "has suffered from migraines headaches since 1978 [in-service], becoming progressively worse throughout the years."  However, in neither record is a rational provided to support the conclusion reached.  The Veteran has suggested that a September 2007 urodynamics procedure note from Dr. J.M.B. may be more supportive than the April 2002 note; however, the September 2007 note reports an assessment of detrusor instability with no mention of a relationship to the spinal condition.    

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, it is necessary that VA examinations be conducted and opinions with supporting rational provided on the etiologies of the bladder condition and migraine headaches.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations for the purpose of ascertaining the nature and etiology of her bladder condition and migraine headaches.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

      The examiner is requested to address the following:
a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bladder condition is proximately due to (caused by) her service-connected lumbosacral strain with transitional vertebra?

b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bladder condition has been aggravated beyond its normal progression by her service-connected lumbosacral strain with transitional vertebra?  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's migraine headaches are etiologically related to her active duty service?

In responding to question (c) please address the Veteran's contention that her current migraine headaches are related to in-service headaches and are a separate and distinguishable condition from any pain or headache residuals arising from conditions incurred during a motor vehicle accident in the 1990s.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


